      Case 2:16-cv-01033-MCE-DMC Document 56 Filed 10/30/20 Page 1 of 2

                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA



VERNON RUBIDOUX,                             No. 2:16-CV-1033-MCE-DMC-P

              Plaintiff,

       v.

J. MACOMBER, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
              Defendants.                    AD TESTIFICANDUM
                                     /

Vernon Rubidoux, a necessary and material witness in a settlement conference in this case on
December 1, 2020, is confined in Napa State Hospital (DSH Napa), in the custody of the
Executive Director. In order to secure this patient's attendance it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the patient before
Magistrate Judge Carolyn K. Delaney, by Zoom video conference from his place of confinement,
on Tuesday, December 1, 2020 at 9:30 a.m.

                             ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Executive Director to produce the patient named above, by Zoom video
      conference, to participate in a settlement conference at the time and place above, until
      completion of the settlement conference or as ordered by the court. Zoom video
      conference connection information will be supplied via separate email.

   2. The custodian is ordered to notify the court of any change in custody of this patient and is
      ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
      Office at Napa State Hospital at (707) 254-2321 or via email.

   4. Any difficulties connecting to the Zoom video conference shall immediately be reported
      to Judy Streeter, Courtroom Deputy, at jstreeter@caed.uscourts.gov.


Dated: October 30, 2020
                                                   ____________________________________
                                                   DENNIS M. COTA
                                                   UNITED STATES MAGISTRATE JUDGE
     Case 2:16-cv-01033-MCE-DMC Document 56 Filed 10/30/20 Page 2 of 2




                  WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Executive Director, DSH Napa, 2100 Napa Vallejo Highway, Napa, California 94558:

WE COMMAND you to produce the patient named above to testify before Judge Delaney at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the patient
and have been ordered to provide the new custodian with a copy of this writ.

DATED:
